UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4385


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TED ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:13-cr-00629-HMH-1)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ted Robinson, Appellant Pro Se.      David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ted Robinson appeals his conviction for wire fraud under 18

U.S.C.   §§ 2,      1343     (2012).       Robinson     has       received    leave    to

represent     himself      on    appeal.        We    have     reviewed      Robinson’s

informal     brief,     and     conclude       that    the     claims      therein    are

meritless.       We    have     reviewed       the    record      and   conclude      that

Robinson’s guilty plea was knowing and voluntary.                          Accordingly,

we affirm.     We deny Robinson’s motion for default judgment.                          We

dispense     with     oral      argument    because         the    facts     and     legal

contentions    are    adequately       presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2